Exhibit 10.34

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

FOR U.S. EMPLOYEES

You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:

 

Name:    «Name» Employee Id #:    «Id»

Restricted Stock Unit Award Details:

 

Date of Grant:       Vesting Commencement Date:       Restricted Stock Units:  
   

Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company subject to the terms and conditions contained in the
Restricted Stock Unit Agreement (the “Agreement”). Capitalized terms not
otherwise defined shall have the same definition as in the Agreement or the 2000
Equity Incentive Plan (the “Plan”).

Vesting Schedule:

Vesting is dependent upon continuous active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) throughout
the vesting period. The Restricted Stock Units shall vest (a) with respect to
the first 12.5% of the units awarded on the Trading Day that coincides with or
follows June 1, 2008 and (b) with respect to an additional 12.5% of the units
awarded on the Trading Day which coincides with or follows each December 1st and
June 1st thereafter subject to your continued Service through each such date.

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and the Agreement that is
attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

By your signature below, you agree to cover all Tax-Related Items as defined in
the Agreement. In connection with your receipt of the Restricted Stock Units,
you are simultaneously entering into a trading arrangement that complies with
the requirements of Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).
As of the date of this Agreement, you are not aware of any material nonpublic
information concerning the Company or its securities, or, as of the date any
sales are effected pursuant to the 10b5-1 Plan, you will not effect such sales
on the basis of material nonpublic information about the securities or the
Company of which you were aware at the time you entered into this Agreement.

 

RECIPIENT:     EQUINIX, INC. Signature:         By:     Print Name:        
Title:    



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares    No payment is required for the Restricted Stock Units you
receive. Vesting    The Restricted Stock Units that you are receiving will vest
in installments, as shown in the Notice of Restricted Stock Unit Award.    For
purposes of the vesting schedule, “Trading Day” means a day that the Nasdaq
National Market is open for trading.    No additional Restricted Stock Units
vest after your active service as an employee, consultant or director of the
Company or a subsidiary of the Company (“Service”) has terminated for any
reason. It is intended that vesting in the Restricted Stock Units is
commensurate with a full-time work schedule. For possible adjustments that may
be made by the Company, see the Section below entitled “Leaves of Absence and
Part-Time Work.” Change in Control    In the event of a Change in Control, then
the vesting of the Restricted Stock Units will not automatically accelerate
unless this award is, in connection with the Change in Control, not to be
assumed by the successor corporation (or its parent) or to be replaced with a
comparable award for shares of the capital stock of the successor corporation
(or its parent). The determination of award comparability will be made by the
Company’s Board of Directors, and its determination will be final, binding and
conclusive. Change in Control is defined in the Company’s 2000 Equity Incentive
Plan (the “Plan”).

Involuntary

Termination

   If the award is assumed by the successor corporation (or its parent) and you
experience an Involuntary Termination within eighteen months following a Change
in Control, the vesting of the Restricted Stock Units will automatically
accelerate so that this award will, immediately before the effective date of the
Involuntary Termination, become fully vested for all of the Restricted Stock
Units subject to this award.    An Involuntary Termination means the termination
of your Service by reason of: (a) your involuntary dismissal or discharge by the
Company for reasons other than Misconduct (as defined below); or (b) your
voluntary resignation following (1) a change in your position with the Company
or its subsidiary which materially reduces your level of responsibility, (2) a
reduction in your level of compensation (including base salary, fringe benefits
and participation in bonus programs), or (3)



--------------------------------------------------------------------------------

  

a relocation of your place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected by the Company or
its subsidiary without your consent.

 

Misconduct means fraud, embezzlement, dishonesty or any unauthorized use or
disclosure of confidential information or trade secrets of the Company or any
parent or subsidiary of the Company or any other intentional misconduct
adversely affecting the business or affairs of the Company or a parent or
subsidiary of the Company.

Forfeiture    If your Service terminates for any reason (other than described in
the Section above entitled “Involuntary Termination”), then your Restricted
Stock Units will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination. This means that
the Restricted Stock Units will immediately revert to the Company. You receive
no payment for Restricted Stock Units that are forfeited. The Company determines
when your Service terminates for this purpose.

Leaves of Absence

and Part-Time

Work

  

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence that lasts or is expected to last seven days or
longer, then vesting will be suspended during the leave to the extent provided
for in the Company’s leave policy. Upon your return to active work (as
determined by the Company), vesting will resume; however, unless otherwise
provided in the Company’s leave policy, you will not receive credit for any
vesting until you work an amount of time equal to the period of your leave.

 

If you and the Company, agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the Restricted Stock
Units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

2



--------------------------------------------------------------------------------

Stock Certificates    No shares of Common Stock shall be issued to you prior to
the date on which the Restricted Stock Units vest. After any Restricted Stock
Units vest pursuant to this Agreement, the Company shall promptly cause to be
issued in book-entry form, registered in your name or in the name of your legal
representatives or heirs, as the case may be, the number of shares of Common
Stock representing your vested Restricted Stock Units. No fractional shares
shall be issued. Stockholder Rights    The Restricted Stock Units do not entitle
you to any of the rights of a stockholder of the Company. Your rights shall
remain forfeitable at all times prior to the date on which you vest in the
Restricted Stock Units awarded to you. Upon settlement of the Restricted Stock
Units into shares of Common Stock, you will obtain full voting and other rights
as a stockholder of the Company. Units Restricted    You may not sell, transfer,
pledge or otherwise dispose of any Restricted Stock Units or rights under this
Agreement other than by will or by the laws of descent and distribution.
Withholding Taxes   

Regardless of any action the Company takes with respect to any or all income tax
(including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company (a) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including the award of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the issuance of shares of Common Stock in settlement of
the Restricted Stock Units, the subsequent sale of shares acquired at vesting
and the receipt of any dividends; and (b) does not commit to structure the terms
of the award or any aspect of the Restricted Stock Units to reduce or eliminate
your liability for Tax-Related Items. Prior to the relevant taxable event, you
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all withholding obligations for Tax Related Items of the Company. In this
regard, you authorize the Company to instruct the broker whom it has selected
for this purpose to sell a number of shares of Common Stock to be issued upon
the vesting of your Restricted Stock Units to meet the withholding obligation
for Tax-Related Items. Such sales shall be effected at the prevailing market
price on the 1st or 2nd Trading Day following the date that the Restricted Stock
Units vest.

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligation for Tax-Related Items. To the extent the
proceeds from such sale are insufficient to cover the Tax-Related Items, the
Company may in its discretion (a) withhold the balance of all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the

 

3



--------------------------------------------------------------------------------

   Company and/or (b) withhold in shares of Common Stock, provided that the
Company only withholds an amount of shares not in excess of the amount necessary
to satisfy the minimum withholding amount. If the Company satisfies the
obligation for Tax-Related Items by withholding a number of shares of Common
Stock as described above, you are deemed to have been issued the full number of
shares subject to the award of Restricted Stock Units, notwithstanding that a
number of the shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of the vesting of the Restricted Stock Units.
Finally, you must pay to the Company any amount of Tax-Related Items that the
Company may be required to withhold as a result of your award of Restricted
Stock Units, vesting of the Restricted Stock Units, or the issuance of shares of
Common Stock in settlement of vested Restricted Stock Units that cannot be
satisfied by the means previously described. The Company may refuse to deliver
the shares of Common Stock to you if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this subsection. Rule
10b5-1 Plan    You acknowledge that the instruction to the broker to sell in the
foregoing section is intended to comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of Rule
10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). You acknowledge that you
are not aware of any material, nonpublic information with respect to the Company
or any securities of the Company as of the date of this Agreement, or that as of
the date any sales are effected pursuant to the 10b5-1 Plan you will not effect
such sales on the basis of material nonpublic information about the securities
or the Company of which you were aware at the time you entered into this
Agreement. This 10b5-1 Plan is adopted to be effective as of the first date on
which the Restricted Stock Units vest. This 10b5-1 Plan is being adopted to
permit you to sell a number of shares awarded upon the vesting of Restricted
Stock Units sufficient to pay withholding taxes that become due as a result of
this award or the vesting of the Restricted Stock Units. You hereby authorize
the broker to sell the number of shares of Common Stock determined as set forth
above and acknowledge that the broker is under no obligation to arrange for such
sale at any particular price. You hereby appoint the Company as your agent and
attorney-in-fact to instruct the broker with respect to the number of shares to
be sold under this 10b5-1 Plan. You acknowledge that you will be responsible for
all brokerage fees and other costs of sale, and you agree to indemnify and hold
the Company harmless from any losses, costs, damages, or expenses relating to
any such sale. You acknowledge that it may not be possible to sell Common Stock
during the term of this 10b5-1 Plan due to (a) a legal or contractual

 

4



--------------------------------------------------------------------------------

     restriction applicable to you or to the broker, (b) a market disruption,
(c) rules governing order execution
priority on the Nasdaq Global Market, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply
(or in the reasonable opinion of the broker’s counsel is likely not to comply)
with Rule 144 under the
Securities Act of 1933, or (e) if the Company determines that sales may not be
effected under this 10b5-1
Plan. You acknowledge that this 10b5-1 Plan is subject to the terms of any
policy adopted now or hereafter
by the Company governing the adoption of 10b5-1 plans.

Restrictions on

Resale

   You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. No Retention Rights    Your award or this Agreement does not give
you the right to be employed or retained by the Company or a subsidiary of the
Company in any capacity. The Company and its subsidiaries reserve the right to
terminate your Service at any time, with or without cause. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company stock,
the number of Restricted Stock Units that will vest in any future installments
will be adjusted accordingly. Severability    The provisions of this Agreement
are severable and if any one or more provisions are determined to be invalid or
otherwise enforceable, in whole or in part, the remaining provisions shall
continue in effect. Applicable Law    This Agreement will be interpreted and
enforced with respect to issues of contract law under the laws of the State of
California.

The Plan and Other

Agreements

  

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Stock
Services Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

 

5



--------------------------------------------------------------------------------

BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

6